 

NORTHERN DISTRICT OF TEXAS

Case 3:19-cr-00531-E Do 10/19 Pagetof16 PagelD 1
SE; / U.S, DISTRICT COURT

AO 91 (Rev. 11/11) Criminal Complaint

 

 

 

 

 

 

 

 

 

 

 

 

UNITED STATES DISTRICT COWRT |
for the SEP | 0 euid
Northern District of Texas et remeron
CLERK, U.S. DISTRICT OK
United States of America ) By
Vv. ) De pty
Tremont Blakemore Case No.
3-19 “5 T
)
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of _ Feb. 2016 through Sept. 2018 _in the county of Dallas in the
Northern District of Texas , the defendant(s) violated:
Code Section Offense Description
18 U.S.C. 1591(a) and (b)(1) Sex Trafficking Through Force, Fraud or Coercion

This criminal complaint is based on these facts:

See attached affidavit of Special Agent John Kochan.

O Continued on the attached sheet.

_

SA John Kochan

Printed name and title

 

 

 

Sworn to before me and signed in my presence.

Date: FlO-| te J
“I Judge es sigraing
City and state: Dallas, Texas Magistrate eek Rutherford

Printed name and title

 
Case 3:19-cr-00531-E Document 1 Filed 09/10/19 Page 2of16 PagelD 2

AFFIDAVIT IN SUPPORT OF
APPLICATION FOR CRIMINAL COMPLAINT

I, John Kochan, a Special Agent with the Department of Homeland Security,
Homeland Security Investigations (HSI), the undersigned Complainant, being duly
sworn, state the following is true and correct to the best of my knowledge and belief:

INTRODUCTION AND AGENT BACKGROUND

L, lam a Special Agent with the Department of Homeland Security,
HIS, in Dallas, Texas assigned to the North Texas Trafficking Task Force (NTTTF). I
have been a criminal investigator for approximately ten years, with much of that time
devoted to investigating crimes such as transnational gangs and criminal organizations,
illicit narcotics smuggling, human smuggling and human trafficking. I have been the lead
investigator for numerous investigations across multiple disciplines, with a focus on
human trafficking.

De I have received training from the Federal Law Enforcement Training Center
on topics such as gang investigations, narcotics identification, narcotics smuggling,
human smuggling and human (sex/labor) trafficking. As a law enforcement officer, I
have used a variety of methods to investigate criminal activity, including, but not limited
to, visual surveillance, victim/witness interviews, and the use of search warrants,
confidential informants, and undercover agents.

3. In preparation for this affidavit, I have discussed the facts of this case with

other law enforcement agents within HSI and the NITTTF. The information contained in

Complaint - Page 1
Case 3:19-cr-00531-E Document1 Filed 09/10/19 Page 3of16 PagelD3

this affidavit is based upon my personal knowledge, information I received from
victim/witness interviews, other law enforcement agents assisting in this investigation,
records of Tremont BLAKEMORE’s previous encounters with law enforcement, and
what I have learned from the other sources specifically discussed herein. This affidavit is
intended to show only that there is probable cause for the requested warrant and does not
set forth all my knowledge or investigation into this case.

4, Based on my training, experience and the facts as set forth in this affidavit,
there is probable cause to believe that a violation of 18 U.S.C. § 1591, Sex Trafficking
through Force, Fraud and Coercion has been committed by Tremont BLAKEMORE
against Adult Victim 2 (““AV2”) and others.

PROBABLE CAUSE

5. In February of 2019, HSI Special Agent (SA) John Jones initiated an
investigation into an interstate human trafficking organization (“HTO”) led by Tremont
BLAKEMORE aka “Macknificent.” BLAKEMORE and members of his HTO have
previously been the subject of multiple federal and state investigations.

6. Since the initiation of the investigation by SA Jones in February of 2019,
seven (7) adult trafficking victims of the HTO have been identified and interviewed. The
adult victims have described being trafficked by the HTO across a time period spanning

from as early as 2011 to as recently as September of 2018.

Complaint - Page 2
Case 3:19-cr-00531-E Document1 Filed 09/10/19 Page4of16 PagelD 4

Blakemore’s HTO as Described by Victims of Sex Trafficking

7. Each victim stated that the HTO is led by Tremont BLAKEMORE and it
was most recently based out of the Dallas area.

8. Each victim stated that BLAKEMORE?’s HTO had multiple victims
working for him simultaneously and all were completing commercial sex acts at his
direction. Victims estimated that hundreds of women have been trafficked by
BLAKEMORE’s HTO.

9, Each victim stated that BLAKEMORE maintained strict control over HTO
activities. BLAKEMORE required regular updates from victims via cellular telephone
and text messages informing him which victims were completing commercial sex
transactions, for how long, how much they earned, and other HTO business.

10. Each victim stated that BLAKEMORE required absolute loyalty from
victims. Victims were not allowed to look at or speak to another man unless he was a
commercial sex customer. Victims were not allowed to be close friends with each other
or ever take the side of one another in any matter if the issue involved BLAKEMORE,
BLAKEMORE doled out severe punishment when he found victims were “keeping
secrets” or if they told each other something before it was communicated to him. Each
victim described an environment of paranoia established by BLAKEMORE to ensure
victims were informing on one another. BLAKEMORE encouraged victims to
demonstrate their loyalty to him through the acceptance of branding tattoos bearing his

“Macknificent” moniker.

Complaint - Page 3
Case 3:19-cr-00531-E Document1 Filed 09/10/19 Page5of16 PagelD5

11. The profitability of BLAKEMORE’s HTO relied upon the completion of
large numbers of commercial sex acts, and victims were expected to service multiple
commercial sex customers each day. Each victim stated that they were given a daily
quota of commercial sex proceeds, determined by BLAKEMORE, which they were
required to earn. Multiple victims described a general quota of one thousand ($ 1,000)
dollars per day, though some described higher amounts. If victims did not meet their
predetermined quotas, they were forced to continue working or suffer abuse from
BLAKEMORE. Each adult victim stated that BLAKEMORE set the prices for
commercial sex acts and all commercial sex proceeds were turned over to him.

12. Each victim described travelling across multiple states to complete
commercial sex acts at BLAKEMORE’s direction. The states included, but were not
limited to, Texas, California, New York, Louisiana, Massachusetts, North and South
Carolina, Florida, Missouri, Tennessee, Hawaii and Ohio. During their travel, victims
were supervised by “group leaders” who were appointed by BLAKEMORE. Group
leaders were senior or trusted victims who were tasked with collecting the commercial
sex proceeds and transferring them back to BLAKEMORE. Commercial sex proceeds
were transferred to BLAKEMORE through payment of HTO expenses, electronic
transfers utilizing financial institutions, or by transporting them back to him as bulk cash.

13. Each victim stated that BLAKEMORE’s HTO advertised commercial sex
via the internet using a variety of commercial sex websites. These advertisements were

paid for utilizing commercial sex proceeds. BLAKEMORE?’s HTO utilized a mixture of

Complaint - Page 4
Case 3:19-cr-00531-E Document 1 Filed 09/10/19 Page 6of16 PagelD 6

photographs, some depicting true images of the victims, and others utilizing photographs
of women found on the internet. Some victims stated that BLAKEMORE paid for
professional photographs to be taken of them to be used in commercial sex
advertisements.

14. Each victim stated that BLAKEMORE’s HTO rented hotel rooms across
the United States to be used for commercial sex dates. Hotel rooms were rented either by
Group Leaders or by other HTO members who were tasked with making travel
arrangements. Rooms were rented using commercial sex proceeds and the rooms were
reserved under the name of victims who had valid identification documents.

15. Each victim stated that BLAKEMORE’s HTO continually sought to
recruit new victims. BLAKEMORE recruited victims himself and directed recruiting
efforts by victims. Each victim stated that BLAKEMORE utilized social media websites
and directed other HTO members to utilize social media websites to recruit additional
victims. The victim’s social media websites were monitored and curated by
BLAKEMORE to purposefully give the illusion that they were living a lavish lifestyle
provided by their membership in BLAKEMORE’s HTO.

16. Each victim stated that BLAKEMORE used physical violence to coerce
obedience from HTO members. The physical violence described included, but was not
limited to, open handed slaps, choking, striking with closed fists, kicks, striking with

various objects, and burning with cigarettes. Victims stated that assaults by

Complaint - Page 5
Case 3:19-cr-00531-E Document 1 Filed 09/10/19 Page 7of16 PagelD 7

BLAKEMORE have resulted in significant injuries, including, but not limited to, black
eyes, broken ribs, a broken jaw, a broken back, a broken nose, and burns.

17. Due to its dramatic nature and group setting, one particular instance of
violent physical abuse was recalled by multiple victims. This physical assault was
described by each victim and was administered by BLAKEMORE as a result of the
victim expressing a desire to leave the HTO and have a family. During this incident,
BLAKEMORE started striking the victim with closed fists and kicking her. Throughout
the assault, BLAKEMORE lectured her and the other victims present that they should be
content with the life he provided. During a pause in the violence, the victim tried to
escape and ran from the room. BLAKEMORE grabbed her and “body slammed” her
into an air conditioning unit. When she could not stand up, BLAKEMORE began
kicking her. BLAKEMORE began yelling at her to get up and she told him that she
could not because she thought he broke her back. BLAKEMORE grabbed her by the
hair and pulled her to her feet. When BLAKEMORE turned away she was able to escape
to the front desk of the hotel. When BLAKEMORE came to the front desk, she told him
she already called law enforcement. When BLAKEMORE left, she drove herself to the
hospital where she sought treatment for injuries to her face and severe back injuries. She
believed BLAKEMORE did this in front of other HTO members to “make an example”
so others would be afraid to talk about a life outside of BLAKEMORE?’s control.

18. | Each victim stated that they engaged in sexual intercourse with

BLAKEMORE. Victims have stated that sexual intercourse with BLAKEMORE was

Complaint - Page 6
Case 3:19-cr-00531-E Document1 Filed 09/10/19 Page 8of16 PagelD 8

required and non-consensual. Victims were either physically forced to have sex with him
or did so because they knew that if they refused, they would be subject to additional
abuse later. BLAKEMORE had absolute rules against victims speaking to one another
about their relationship with him.

19. Each victim stated that BLAKEMORE prevented victims from leaving
through the application of both physical and emotional abuse.

Corroboration of Sex Trafficking Victim Statements by Investigators

20. Investigators have corroborated the statements made by victims identifying
BLAKEMORE as head and director of a large interstate HTO, based out of Dallas,
Texas. Investigators have reviewed multiple returns from state and federal search
warrants executed against social media accounts and cellular telephones recovered from
both BLAKEMORE and victims. Photographs preserved both on social media websites
and in cellular telephones show BLAKEMORE pictured with each of the victims
interviewed thus far in the investigation and other victims identified, but not yet
interviewed.

21. | Communications sent via text message and over social media positively
identify BLAKEMORE as the head of the HTO. For example, on August 14, 2018,
BLAKEMORE sent the following group text message to approximately nineteen (19)

HTO members:

“People are starting to really test my patience by not following instructions
and doing things without talking to me or my permission... Let me explain
this if everybody does what they wanted to do when they wanted to do shit

Complaint - Page 7
Case 3:19-cr-00531-E Document 1 Filed 09/10/19 Page9of16 PagelD9

we wouldn't be shit. I designed the way we run this program through years
of fuck up mistakes and altering things so that it could run properly...
People thai are bigger than my rules will be exempt from my program no
matter how long you've been here and I'm going to make an example out of
someone soon... People sneaking trying to talk to nothing ass niggas, going
to clubs without permission, drinking without permission, People are
getting really bold someone said I don't care tell Daddy I'm not scared to
me that's saying I can buck this program and fuck what he says lol ok cool
we're going to see how much they don't care when I call there bluff... This
is getting out of control yet we have some people here that abide by all
rules, respect me as they should and make the whole program go smooth
some want to use there own rules every time someone does that I lose
something for them and after it constantly happens it makes it easy to say
(peace sign) J will not continue to tolerate disrespect that's one of my
biggest pet peeves especially coming from people who've been here they
break the rules and others think it's cool cause It came from the rotten
apple. You've been warned I will be respected if nothing else!”

Based upon intelligence developed during the investigation and context developed
through additional text messages, I believe that the text message above reveals
BLAKEMORE identifying himself as the head of the HTO and expressing frustration
that victims are not following “the program” or rules that he developed to run the HTO.
In the text message, BLAKEMORE references a victim referring to him as “Daddy.”
Based upon my training and experience, this is a common term in human trafficking that
refers to the pimp or head of an HTO.

22. Investigators have corroborated statements made by victims claiming that
BLAKEMORE maintained strict control over HTO activities both locally and when

victims were travelling to different states to complete commercial sex acts. Investigators

have reviewed forensic downloads of cellular telephones seized from BLAKEMORE

Complaint - Page 8
Case 3:19-cr-00531-E Document1 Filed 09/10/19 Page10o0f16 PagelD 10

and victims. These searches revealed text messages between BLAKEMORE and large
groups of victims. BLAKEMORE received regular updates from victims on when and
where they were completing commercial sex transactions, how long they took, how much
commercial proceeds were earned, along with other HTO business. A text message was
recovered from a victim’s phone that was sent by BLAKEMORE to a large group

of victims on August 13, 2018, stating: “J haven't received one text since they made it
phone call or nothing people need to check-in I got people when they're out of town let
me know there every move and that's the way it should be not just moving around doing
wif ever.” Investigators have also recovered multiple text messages of images sent by
BLAKEMORE to victims during which he divided them into teams and assigned them
cities to which they would travel to complete commercial sex acts for the HTO.

23. Investigators have corroborated statements made by victims stating that
BLAKEMORE required absolute loyalty from victims. Multiple text messages have
been recovered from victim’s phones that detail BLAKEMORE’s emphasis on loyalty to
himself and the HTO. A text message was recovered from a victim’s phone that was sent
from BLAKEMORE to a large group of victims on August 11, 2018, stating: “I don't
Play with out of pocket bitches loyalty is everything to me.” Investigators have
interviewed multiple victims still bearing the branding tattoo BLAKEMORE
encouraged to demonstrate loyalty. The image below was taken by investigators of a

tattoo borne by one of BLAKEMORE’ victims.

Complaint - Page 9
Case 3:19-cr-00531-E Documenti1 Filed 09/10/19 Page11o0f16 PagelD 11

 

24. Investigators have corroborated statements made by victims claiming that

BLAKEMORE set prices to be charged and quotas of commercial sex proceeds to be
earned, and also required victims to complete large numbers of commercial sex acts per
day. On August 5, 2018, BLAKEMORE sent via group text message to multiple
victims: “We're not doing that no more $120 $200 is out $200 is out period flood the
market I don't care who you think you are $100 half $150 full period” Based on
intelligence developed during the investigation and context from other text messages, I
believe that BLAKEMORE is instructing victims to charge commercial sex customers
one hundred ($100) dollars for one half hour and one hundred fifty ($150) dollars for one
full hour. “Flooding the market” refers to BLAKEMORE telling the victims that they
are to complete multiple commercial sex acts at this lowered price to drive out
competition. On April 7, 2018, BLAKEMORE sent via group text message to multiple

victims: “we need to be bringing in 100k a week those don't like working need day jobs

Complaint - Page 10
Case 3:19-cr-00531-E Documenti1 Filed 09/10/19 Page12o0f16 PagelD 12

focus on bring in no less than 6 or 7 bands a week.” Based upon my experience, I believe
that “bands” refer to one thousand ($1,000) dollars in commercial sex proceeds.

25. Investigators have corroborated statements made by victims claiming that
victims crossed multiple states completing commercial sex acts at BLAKEMORE?’s
direction. Investigators have preserved hotel reservations, flight information, and
commercial sex advertisements from other states as victims travelled to complete
commercial sex acts for the HTO. Investigators have collected reports created by local
agencies in different states when victims were arrested for prostitution during the time
period in which they were trafficked by BLAKEMORE. Investigators have conducted
surveillance operations and interviewed victims of BLAKEMORE?’s HTO during
interstate travel in furtherance of commercial sex activity. Investigators have also
analyzed the forensic download of cellular telephones belonging to victims containing
GPS information placing them in different states as they communicated with commercial
sex customers, completed commercial sex acts and received direction from
BLAKEMORE.

26. Investigators have corroborated statements made by victims claiming that
commercial sex proceeds were transferred to BLAKEMORE through payment of HTO
expenses, electronic transfers utilizing financial institutions, or by transporting them back
to him as bulk cash. Investigators have analyzed the forensic download of cellular
telephones belonging to victims and recovered images and text messages detailing the

transfer of commercial sex proceeds, the payment of HTO expenses and electronic

Complaint - Page 11
Case 3:19-cr-00531-E Document1 Filed 09/10/19 Page130f16 PagelD 13

transfers of proceeds utilizing financial institutions. Investigators have recovered pictures
of receipts confirming the transfer of commercial sex proceeds to HTO members by
victims. Investigators have recovered text messages instructing victims to use
commercial sex proceeds to pay bills for the HTO.

27, Investigators have corroborated statements made by victims claiming that
BLAKEMORE?’s HTO advertised commercial sex over the internet using a variety of
websites. Commercial sex advertisements have been linked to the HTO through
investigative methods including, but not limited to, querying the native numbers of
cellular telephones recovered from victims, analysis of electronic devices seized during
search warrants resulting in the recovery of preserved advertisements, image searches for
advertisements featuring the true images of identified victims and subpoenas sent to
known commercial sex websites. These investigative methods have resulted in the
discovery of hundreds of commercial sex advertisements linked to BLAKEMORE?’s
HTO. These commercial sex advertisements were posted on the websites Backpage, City
X Guide, Eros Guide, Adult Search, Locanto, Skip the Games, List Crawler, and others.

28. Investigators have corroborated statements made by victims claiming that
BLAKEMORE’s HTO rented hotel rooms across the United States to be used for
commercial sex dates. Investigators have recovered reservation information both through
subpoenas submitted to hotels and through hotel information recovered from victim’s

cellular telephones.

Complaint - Page 12
Case 3:19-cr-00531-E Document1 Filed 09/10/19 Page14o0f16 PagelD 14

29. Investigators have corroborated statements made by victims claiming that
BLAKEMORE’s HTO utilized social media to recruit new victims. Investigators have
discovered and reviewed multiple social media accounts across different websites. Both
state and federal search warrants have been executed, preserving the social media
accounts. On social media, BLAKEMORE refers to himself by the moniker
“Macknificent” and his victims as the “Macknificents.” Multiple victim social media
accounts have been discovered bearing the victim’s nickname followed by the surname
“Macknificent” or “Mack.” HTO members are depicted in photographs selected to give
the appearance that they are living a lavish lifestyle. These images frequently feature
large amounts of currency and expensive vehicles. Victims are depicted promoting the
HTO through the use of hand signs representing an “M” and displaying their branding
tattoos bearing BLAKEMORE?’s moniker “Macknificent.” On April 10, 2018,
BLAKEMORE sent out a group message to multiple victims regarding the use of the
social media website Facebook and using it for other than HTO purposes. The text
message stated: “Our pages are like a business for entertainment and recruiting purposes
that is not recruiting niggas neither if it don't make dollars it don't make sense to me.”

30. Investigators have corroborated statements made by victims claiming
BLAKEMORE used physical violence to coerce obedience from HTO members.
Investigators interviewed multiple victims present during the aforementioned air
conditioning unit assault, including the witness whose statements to BLAKEMORE

initiated the assault. Investigators have collected hospital records made the night of the

Complaint - Page 13
Case 3:19-cr-00531-E Documenti1 Filed 09/10/19 Page15o0f16 PagelD 15

39. BLAKEMORE encouraged AV2 to accept a branding tattoo bearing his
moniker “Macknificent” after approximately one year as a victim of the HTO.

40. AV2 stated that BLAKEMORE used multiple methods to prevent her from
leaving. BLAKEMORE told her that if she ever tried to leave, she would fall back into
her addiction to narcotics, become homeless, and no one would ever want her because
she was a prostitute.

41. AV2 stated that when she escaped from the HTO she left destitute, with no
money and ruined credit. AV2 stated that she still fears BLAKEMORE and believes he
would harm her if he knew she was cooperating with law enforcement.

CONCLUSION

42. Based on the foregoing facts and circumstances, I respectfully submit that
there is probable cause to believe that beginning in or around February of 2016 until on
or about September 18, 2018, within the Dallas Division of the Northern District of Texas
and elsewhere — Tremont BLAKEMORE (aka “Macknificent”) committed the offense
of Sex Trafficking Through Force, Fraud or Coercion, a violation of 18 U.S.C.

§§ 1591(a) and (b)(1) as related to AV2.

 

 

Department of Homeland Security
Homeland Security Investigations

Complaint - Page 16
Case 3:19-cr-00531-E Documenti1 Filed 09/10/19 Page16o0f16 PagelD 16

Subscribed and sworn before me this | 0 day of September, 2019.

Ber QU

The Honorable Helicase RosiGciord
United States Magistrate Judge

Complaint - Page 17
